       Case 1:20-cv-00201-AW-GRJ Document 6 Filed 10/05/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CHRISTOPHER JON PERGROSSI,
       Plaintiff,
v.                                                   Case No. 1:20-cv-201-AW-GRJ
DEPARTMENT OF EDUCATION,
     Defendant.
_______________________________/
     ORDER ACCEPTING IN PART REPORT AND RECOMMENDATION

       This is one of the many frivolous pro se cases Christopher Jon Pergrossi has

recently filed in this court. I have considered the magistrate judge’s omnibus order

to show cause and report and recommendation. ECF No. 4. No objections were

filed.* I agree with the magistrate judge that the action is frivolous and has wasted

court resources. On the issue of sanctions, the judge in the first-filed case found it to

be a close call but did not impose sanctions. See No. 1:20-cv-181-MW-GRJ, ECF

No. 7. I will likewise not impose sanctions at this time.

       The clerk will enter judgment that says, “This case is DISMISSED without

leave to amend pursuant to 28 U.S.C. § 1915(e)(2).” The clerk will close the file.




       *
         In another of his cases, Pergrossi filed an objection to the omnibus Report
and Recommendation. See No. 1:20-cv-181-MW-GRJ, ECF No. 6. Although he did
not file that objection (or any objection) in this case, I have nonetheless considered
de novo the issues raised in that objection.
                                           1
Case 1:20-cv-00201-AW-GRJ Document 6 Filed 10/05/20 Page 2 of 2




SO ORDERED on October 5, 2020.

                            s/ Allen Winsor
                            United States District Judge




                              2
